Per Curiam.

Respondent was convicted in the Court of Special Sessions on ten counts of accepting excessive charges in connection with rental agreements in violation of section 965 of the Penal Law. The conviction was affirmed by this court and by the Court of Appeals (People v. Greenwald, 274 App. Div. 1035, affd. 299 N. Y. 271). The Official Referee reports that the charge of professional misconduct was established. The acts complained of took place while respondent was acting as attorney for his employer. The record demonstrates that respondent, while so employed, had embarked upon a plan of an extortionate nature to exact large sums of money from persons seeking office space in a housing development. The report of the Referee is confirmed. For this reprehensible conduct involving moral turpitude, the respondent should be disbarred.
Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ., concur.
Respondent disbarred.